UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                       1/8/2020
OMA BUSH, et al.,
               Plaintiff,                           19-CV-5319 (AT) (BCM)
       -against-                                    ORDER
CITY OF NEW YORK,
               Defendant.

BARBARA MOSES, United States Magistrate Judge.

        On August 26, 2019, the Hon. Analisa Torres issued an Order of Service (Dkt. No. 9),
dismissing plaintiff's claims against New York City Department of Correction, the New York
City Board of Corrections, the Manhattan Detention Center, Sherma Dunbar, and the Executive
Director of the Board of Corrections, adding the City of New York (the City) as a defendant in
this action, and requesting that the City file a waiver of service by September 25, 2019. Id. at 4.
On the same date, Judge Torres referred the case to me for general pretrial management pursuant
to 28 U.S.C. § 636(b)(1)(A).

       The Order of Service was electronically served on the New York City Law Department.
Order of Service, at 4. As of the date of this Order, the City has not appeared or responded to the
complaint.

        It is hereby ORDERED that the City shall answer or otherwise respond to the complaint
no later than January 22, 2020. Failure to respond may result in an entry of default against the
City.

        The Clerk of Court is respectfully directed to mail a copy of this Order to plaintiff and
electronically serve a copy of this Order on the New York City Law Department.

Dated: New York, New York
       January 8, 2020
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
